
	

115 S519 IS: To amend the Safe Drinking Water Act to require the Administrator of the Environmental Protection Agency to establish maximum contaminant levels for certain contaminants, and for other purposes.
U.S. Senate
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 519
		IN THE SENATE OF THE UNITED STATES
		
			March 2, 2017
			Mrs. Gillibrand (for herself and Mr. Schumer) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Safe Drinking Water Act to require the Administrator of the Environmental Protection
			 Agency to establish maximum contaminant levels for certain contaminants,
			 and for other purposes.
	
	
 1.Maximum contaminant levelsSection 1412(b)(2) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)(2)) is amended by adding at the end the following:
			
 (D)Perfluorinated compoundsNot later than 2 years after the date of enactment of this subparagraph, with respect to the perfluorinated compounds perfluorooctanoic acid and perfluorooctanesulfonic acid, the Administrator shall—
 (i)publish a maximum contaminant level goal; and (ii)promulgate a national primary drinking water regulation.
 (E)1,4-dioxaneNot later than 2 years after the date of enactment of this subparagraph, with respect to 1,4-dioxane, the Administrator shall—
 (i)publish a maximum contaminant level goal; and (ii)promulgate a national primary drinking water regulation.
 (F)PerchlorateNot later than 2 years after the date of enactment of this subparagraph, with respect to perchlorate, the Administrator shall—
 (i)publish a maximum contaminant level goal; and (ii)promulgate a national primary drinking water regulation..
		
